PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 05-5263
PAUL DAMERON MIDGETT,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Senior District Judge.
                            (CR-99-181)

                      Argued: March 15, 2007

                      Decided: May 24, 2007

    Before TRAXLER, KING, and GREGORY, Circuit Judges.



Affirmed in part, vacated in part, and remanded by published opinion.
Judge King wrote the opinion, in which Judge Traxler and Judge
Gregory joined.


                            COUNSEL

ARGUED: Charles Robinson Brewer, Asheville, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North
Carolina, for Appellee. ON BRIEF: Gretchen C. F. Shappert, United
States Attorney, Charlotte, North Carolina, for Appellee.
2                      UNITED STATES v. MIDGETT
                              OPINION

KING, Circuit Judge:

   Paul Dameron Midgett appeals from his convictions, after a jury
trial in the Western District of North Carolina, for the offenses of
malicious damage to property used in interstate commerce resulting
in personal injury (and aiding and abetting the same), in violation of
18 U.S.C. §§ 844(i) and 2 ("Count I"); bank robbery by force or vio-
lence (and aiding and abetting the same), in contravention of 18
U.S.C. §§ 2113(a) and 2 ("Count II"); and putting in jeopardy the life
of another by use of a dangerous weapon or device in committing a
bank robbery by force or violence, in violation of 18 U.S.C. § 2113(d)
("Count III"). Midgett also appeals his resulting sentences of 360
months’ imprisonment on Count I and life imprisonment on each of
Counts II and III. With regard to his convictions, Midgett contends
that the district court committed multiple errors justifying reversal:
(1) denying his pretrial request to plead guilty to Count II; (2) denying
his motion for judgment of acquittal on Count III; (3) allowing him
to be placed in leg restraints during his trial; (4) denying his request
for injections of the painkiller Nubain; (5) excluding from evidence
an exculpatory letter purportedly written to Midgett by his co-
conspirator and onetime girlfriend Theresa Russell, and limiting the
use of other letters also purportedly written by Russell; (6) limiting
defense counsel’s direct examination of Midgett; (7) limiting defense
counsel’s cross-examination of Russell; and (8) acting out of bias
against Midgett. With regard to his sentences, Midgett maintains on
appeal that the court (1) erred in declining to continue his sentencing
hearing; (2) contravened his constitutional rights in enhancing his
sentences on Counts II and III based on his prior convictions; and (3)
erred in imposing separate sentences on Counts II and III. As
explained below, we reject each of Midgett’s challenges to his con-
victions, as well as his first and second contentions of error relating
to sentencing. The prosecution has conceded, however, that the court
erred in imposing separate sentences on Counts II and III, and we
vacate Midgett’s sentence with regard to Count II and remand for the
correction of that error.
                        UNITED STATES v. MIDGETT                          3
                                     I.

                                    A.

   Around 12:30 on the afternoon of October 19, 1999, J.W. Shaw,
a construction worker, was sitting in a van eating lunch at his work-
site in Charlotte, North Carolina, when another van pulled up on his
driver’s side.1 Defendant Paul Midgett was the driver of this second
van, and his girlfriend, Theresa Russell, was a passenger. Midgett
emerged from his van, walked over to Shaw, doused Shaw with gaso-
line from a large fast-food drink cup, and demanded that Shaw hand
over his wallet. Shaw complied with this demand, but Midgett none-
theless proceeded to ignite the gasoline, setting Shaw on fire. Shaw
suffered burns that caused him to be hospitalized and miss between
six and seven weeks of work.

   After fleeing the scene of the attack on Shaw, Midgett and Russell
decided to rob a bank. They stopped at a gas station and filled an
empty Dr. Pepper soda bottle with gasoline. Midgett and Russell then
drove to a BB&T bank branch in Indian Trail, North Carolina. Mid-
gett told Russell that he planned to enter the bank, demand money
from a teller, and, if his demand was refused, douse the teller with
gasoline and ignite it. Midgett then walked into the bank carrying the
bottle of gasoline in his hand and a cigarette lighter on his person.
Shelby Helms, a teller, observed Midgett enter the bank and immedi-
ately suspected that the bottle in his hand was a dangerous weapon,
perhaps a bomb, because of the appearance of the liquid inside and
the "strange" manner in which Midgett was carrying it. J.A. 525.2
Based on this suspicion, Helms activated the bank’s silent alarm.
Midgett then approached Helms’s teller window and handed her a
note that said something like, "Bitch, give me all your money. 50s,
100s, 10s." Id. at 352. Midgett’s note also threatened Helms regarding
the consequences she would suffer if she refused his demand, includ-
ing "something about being set on fire." Id. at 576. After Helms
  1
    The factual predicate for Midgett’s convictions is drawn from the trial
record, and is spelled out in the light most favorable to the prosecution.
See United States v. Ryan-Webster, 353 F.3d 353, 359 (4th Cir. 2003).
  2
    Citations herein to "J.A. ___" refer to the contents of the Joint Appen-
dix filed by the parties in this appeal.
4                     UNITED STATES v. MIDGETT
received the note, she handed Midgett approximately $3,000 in cash,
and Midgett thereupon left the bank. Police officers apprehended
Midgett and Russell several hours later.

                                  B.

   On November 3, 1999, Midgett was indicted by a federal grand
jury in North Carolina’s western district on Counts I, II, and III (the
"Indictment"). Subsequently, on November 29, 1999, the Government
filed an information giving notice that, if Midgett was convicted, it
would seek to have his sentence enhanced based on two of his prior
convictions: a 1985 state conviction for robbery with a dangerous
weapon and a 1993 federal conviction for bank robbery. See 18
U.S.C. § 3559(c) (mandating life imprisonment for serious violent fel-
ony conviction if defendant has two previous such convictions). Mid-
gett’s case proceeded to trial on November 7, 2000, and the next day
the jury found him guilty on all three counts. Midgett subsequently
appealed and, on September 4, 2003, we vacated his convictions and
remanded for a new trial because of a constitutional error unrelated
to Midgett’s present appeal. See United States v. Midgett, 342 F.3d
321, 322 (4th Cir. 2003).

                                  C.

   On April 5, 2004, during a pretrial hearing conducted in prepara-
tion for his retrial, Midgett sought to plead guilty to Count II — bank
robbery by force or violence. The court refused, however, to accept
Midgett’s offer to plead guilty to this single count of the Indictment.
In so ruling, the court reasoned that Count II was a lesser included
offense of Count III — putting in jeopardy the life of another by use
of a dangerous weapon in committing a bank robbery by force or vio-
lence — and that the Government should have the opportunity to
prove the greater offense.

   On May 28, 2004, in another pretrial hearing, Midgett objected to
the plan of the United States Marshals Service to place him in leg
restraints during trial proceedings, for reasons of courtroom security.
The district court replied that it would take precautions to prevent the
jury from seeing Midgett’s restraints, including bringing Midgett to
and from the courtroom and the witness stand only when the jury was
                      UNITED STATES v. MIDGETT                        5
absent. When Midgett nonetheless insisted that he be allowed to
attend the proceedings unrestrained, the court responded that it would
defer to the recommendation of the Marshals Service on whether to
fulfill Midgett’s demand. Ultimately, Midgett was placed in leg
shackles during trial, but these restraints were concealed from the
jury.

   On June 8, 2004, shortly before his second trial commenced, Mid-
gett filed a motion seeking injections of a painkiller called Nubain. In
this motion, Midgett asserted that he suffered severe pain from
Dupuytren’s disease, an abnormal thickening of the subcutaneous tis-
sue in his left palm. Midgett maintained that he had received Nubain
to control this pain while he was previously incarcerated in a federal
correctional facility in Atlanta, but had been administered no Nubain
since his transfer to the Charlotte area for trial. As a result, Midgett
contended, his pain was so great that he could not concentrate on his
defense or effectively assist his counsel. Midgett thus moved the court
to order that he receive Nubain injections in order to ensure his com-
petency to stand trial (the "Nubain motion").

   On the same day that Midgett filed the Nubain motion, the district
court tentatively denied it pending further investigation. The court
provided several reasons for its ruling in this regard. First, the court
observed that Dupuytren’s disease rarely causes pain. Second, Mid-
gett’s attending physician, Dr. Waite, advised that Midgett had neither
complained of pain nor demonstrated observable signs thereof, and
recommended that Midgett not be prescribed Nubain. Third, contrary
to Midgett’s assertion, his medical records indicated that he had not
received Nubain while incarcerated in Atlanta. And, fourth, Midgett
had a history of drug addiction, making it imprudent to provide him
with Nubain — a potent and highly addictive narcotic — based only
on his insistence that he needed such medication.

   On June 14, 2004, Midgett moved the district court to reconsider
its denial of the Nubain motion. Midgett supplemented this motion
with an affidavit in which he asserted that he had, in fact, received
regular Nubain injections at the federal prison in Atlanta, and that the
medical records to the contrary were inaccurate. On June 16, 2004,
at the beginning of Midgett’s trial, the court directed the Marshals
Service to further investigate his claim that he had been treated with
6                     UNITED STATES v. MIDGETT
Nubain in the past while in federal custody. The Marshals Service did
so, and discovered that Midgett could not have received Nubain in
Atlanta, as he claimed, because that drug was not stocked by the
Bureau of Prisons pharmacy and thus was unavailable for administra-
tion in federal correctional facilities. Furthermore, the Marshals Ser-
vice informed the court that it had consulted an orthopedic specialist
who advised that Dupuytren’s disease did not cause pain. Acting on
this information, the court denied Midgett’s motion for reconsidera-
tion of its ruling on the Nubain motion.

                                  D.

   On June 14, 2004, the first day of Midgett’s second trial, the Gov-
ernment called Theresa Russell, Midgett’s co-conspirator and former
girlfriend, as a witness. Midgett’s lawyer conducted a lengthy cross-
examination of Russell, during which the court several times directed
him to avoid repetitive and unfocused questioning and to wrap up his
examination within a certain period of time (five minutes on one
occasion, then thirty minutes in a subsequent warning, and then ten
minutes in yet a third warning). Following these admonitions, the
court invoked Rule 611(a)’s mandate that it exercise reasonable con-
trol over the interrogation of witnesses, and halted the cross-
examination. Thereafter, however, the court allowed Midgett’s lawyer
to conduct recross-examination of Russell until he had asked all the
questions he wished.

   The next day, June 15, 2004, after calling several other witnesses,
the Government rested its case against Midgett. On the following
morning, before he began to present his case-in-chief, Midgett moved
for judgment of acquittal on Count III — putting in jeopardy the life
of another by use of a dangerous weapon or device in committing a
bank robbery by force or violence. He maintained that because there
was no evidence he had brandished the bottle or explicitly threatened
to attack Helms with it, he had not "used" it in committing the bank
robbery. The Government responded that the act of carrying a visibly
dangerous weapon while demanding money from a bank teller
amounted to using the weapon during a bank robbery, and that,
accordingly, no explicit threat was necessary to commit the offense
alleged in Count III. After considering the parties’ respective posi-
tions, the court denied Midgett’s motion for judgment of acquittal.
                       UNITED STATES v. MIDGETT                        7
   On the afternoon of June 16, 2004, when court resumed after a
recess for lunch, Midgett sought to admit into evidence a series of let-
ters purportedly written to him by Russell (the "Russell letters").
Some of these letters contained statements tending to exculpate Mid-
gett, and he offered them as substantive evidence to prove the truth
of the matters that they asserted. The court ruled, however, that they
were hearsay, and thus admissible only as extrinsic evidence of prior
inconsistent statements by Russell — not as substantive evidence.

   In addition, the court excluded one of the Russell letters altogether.
Labelled as Defendant’s Exhibit 2, this letter was a photocopy of an
original document that Midgett could not produce, and featured hand-
writing and a signature that appeared dissimilar to those in the other
Russell letters. Russell, in her trial testimony, denied having written
this suspect correspondence. Significantly, the excluded letter was
dated shortly after another letter in which Russell had promised Mid-
gett that she would "say what you want me to say" on his behalf if
he would send her money. J.A. 1270. Moreover, it gave an account
of the burning of Shaw that was inconsistent with the version of
events spelled out in the other Russell letters. After hearing argument
from the parties regarding these facts, the court ruled that Defendant’s
Exhibit 2 should be excluded under Rule 403 because of its doubtful
probative value and genuineness.

   Later on the afternoon of June 16, 2004, Midgett himself took the
stand. During an extensive direct examination, Midgett explained his
version of the events of October 19, 1999. Once that aspect of the
direct examination was concluded, Midgett’s lawyer began to ques-
tion him about statements Russell had made during their romantic
relationship regarding her past criminal activities. The prosecution
objected to this line of questioning, and the court, though overruling
the objection, asked Midgett’s lawyer how much time he needed to
complete his examination of Midgett. Defense counsel responded,
"Not a great deal, Your Honor." J.A. 774. Having thus been informed
that defense counsel was nearly finished questioning Midgett, the
court replied "Five minutes tops." Id. Shortly thereafter, the court
advised Midgett’s lawyer that he had two minutes remaining for
direct examination. The defense lawyer did not ask for additional
time. Rather, he asked his client an open-ended final question: "Is
there anything that I have failed to ask you that you want to tell the
8                     UNITED STATES v. MIDGETT
jury in regard to what happened in regard to the matters that you are
now standing charged with?" Id. at 778. Midgett responded briefly,
and the direct examination then concluded.

   On June 17, 2004, the trial’s fourth day, Midgett rested his case
and renewed his motion for judgment of acquittal on Count III. The
court again denied the motion. The charges were then delivered to the
jury, which, after deliberating for approximately fifty minutes,
returned a verdict of guilty on all three counts of the Indictment. The
following week, on June 24, 2004, Midgett submitted a post-trial
renewal of his motion for judgment of acquittal on Count III, which
the court denied by its Order of July 29, 2004.

                                  E.

   Pending his sentencing, Midgett was held in a federal prison facil-
ity in Atlanta, Georgia. The court authorized Midgett’s lawyer to
travel to Atlanta to consult with him, at court expense, each time such
authorization was requested. Midgett found this arrangement unsatis-
factory, however, and on October 20, 2004, he moved that he be
transferred to a facility within the Western District of North Carolina,
so that he could be more readily available for meetings with his coun-
sel. On October 22, 2004, the district court filed an Order denying
Midgett’s request, explaining that it "does not control the custody of
prisoners and cannot grant Defendant’s motion." J.A. 940. This Order
went on to advise, though, that the court would forward Midgett’s
request to the Marshals Service, which was responsible for Midgett’s
housing while he awaited sentencing.

   Nearly six months later, on April 11, 2005, and again on May 26,
2005, Midgett’s lawyer wrote to Kelly Nesbit, then Acting United
States Marshal in the Western District of North Carolina, requesting
that Midgett be transferred from Atlanta to a facility in the Western
District. Midgett’s counsel acknowledged that the district court had
given him liberal authorization to travel to Atlanta to meet with his
client, but nonetheless maintained that the distance between him and
Midgett had left him unable to prepare adequately for Midgett’s sen-
tencing. Marshal Nesbit, in his replies of April 19, 2005, and June 8,
2005, informed Midgett’s lawyer that the Marshals Service was "not
in a position to secure housing for Mr. Midgett within the Western
                       UNITED STATES v. MIDGETT                        9
District of North Carolina," primarily because "[t]he local contract
facilities refuse to house Mr. Midgett for any extended time frame due
to his documented history of assault on staff and other inmates." J.A.
1048, 1052.

   On May 25, 2005, the district court scheduled Midgett’s sentencing
hearing for June 22, 2005. On June 2, 2005, Midgett moved to con-
tinue the hearing until a later date, complaining that his incarceration
in Atlanta had left him and his counsel unable to properly prepare for
the proceeding. That same day, the court granted the requested contin-
uance. Subsequently, on September 16, 2005, Midgett’s sentencing
hearing was rescheduled for November 8, 2005. On October 10, 2005,
Midgett moved the court for another continuance of the hearing,
asserting that a witness he had subpoenaed would be unavailable on
the scheduled hearing date. Four days later, on October 14, 2005, the
court granted an additional continuance, rescheduling Midgett’s sen-
tencing hearing for December 2, 2005. Then, on November 30, 2005
(more than seventeen months after he had been found guilty), Midgett
moved the court to continue his sentencing hearing once again, main-
taining that he was yet unprepared for sentencing due to the circum-
stances of his incarceration in Atlanta. The next day, December 1,
2005, the court denied Midgett’s motion.

   On December 2, 2005, the district court conducted Midgett’s sen-
tencing hearing. At the beginning of the hearing, Midgett again
moved that his sentencing be continued, asserting that Atlanta prison
officials had prevented him from bringing certain handwritten legal
notes to his hearing in Charlotte. These notes, according to Midgett,
included a list of questions he wanted his counsel to ask during the
sentencing proceeding. Present in the courtroom was a Deputy Mar-
shal who had accompanied Midgett from Atlanta to Charlotte, and the
court asked him about Midgett’s allegation that he had been deprived
of his legal papers. The Deputy Marshal responded that the prison
official overseeing Midgett’s departure from Atlanta had, in fact, spe-
cifically instructed Midgett to bring all of his legal materials with him
as he left his cell.

   The court decided to contact prison officials in Atlanta, to request
that they retrieve the missing papers from Midgett’s cell and fax them
to the federal courthouse in Charlotte. The court also elected to allow
10                    UNITED STATES v. MIDGETT
Midgett and his counsel to meet for approximately two hours, so they
could discuss the proposed questions that Midgett claimed he had
been forced to leave in Atlanta. In order to facilitate these decisions,
the court recessed the sentencing proceeding until 1:00 that afternoon.

   Upon reconvening court at 1:00 p.m., the trial judge, in open court,
telephoned Joe Brookshire, the Bureau of Prisons movement coordi-
nator in Atlanta. In response to the court’s questioning, Brookshire
asserted that he had instructed Midgett to bring "all of his pertinent
legal material" as he left his cell. Brookshire also advised the court
that, earlier that morning, in response to the court’s request, he had
inspected Midgett’s cell looking for handwritten legal notes, and had
faxed all such materials that he discovered to the court in Charlotte.

   After the district court had finished its questioning of Brookshire,
Midgett’s counsel advised the court that the notes faxed from Atlanta
were not the materials Midgett had prepared for his sentencing, and
that Midgett had been unable to replicate the purportedly missing
materials from memory during the recess. On that basis, defense
counsel again sought for the sentencing hearing to be continued. The
court, however, denied the motion for a continuance and moved for-
ward with Midgett’s sentencing.

   Turning to the substance of his sentencing, Midgett objected to the
Presentence Report’s finding that he was subject to mandatory life
imprisonment, pursuant to 18 U.S.C. § 3559(c), because he had two
prior convictions for serious violent felonies. Specifically, Midgett
asserted that he was entitled, under the Sixth Amendment, to a jury
trial on whether he possessed prior convictions sufficient to subject
him to enhanced sentencing under § 3559(c). The sentencing court
rejected Midgett’s contention in this regard. Midgett offered no fur-
ther objections, and the court sentenced him to 360 months’ imprison-
ment on Count I and life imprisonment on each of Counts II and III,
all to be served concurrently.

  Midgett has timely appealed his convictions and sentences, and we
possess jurisdiction under 28 U.S.C. § 1291.

                                  II.

  We review for abuse of discretion a district court’s rejection of a
guilty plea, see Santobello v. New York, 404 U.S. 257, 262 (1971) ("A
                      UNITED STATES v. MIDGETT                       11
court may reject a plea in exercise of sound judicial discretion."), its
denial of a motion for a continuance, see Morris v. Slappy, 461 U.S.
1, 11-12 (1983), its decision to require a defendant to wear restraints
during trial, see Billups v. Garrison, 718 F.2d 665, 667 (4th Cir.
1983), its rulings on the admissibility of evidence, see United States
v. Queen, 132 F.3d 991, 993 (4th Cir. 1997), and its decision to limit
the duration of a witness’s testimony, see United States v. Turner, 198
F.3d 425, 429 (4th Cir. 1999). A district court’s denial of a motion
for judgment of acquittal is reviewed de novo, viewing the evidence
in the light most favorable to the prosecution. See United States v.
Ryan-Webster, 353 F.3d 353, 359 (4th Cir. 2003). We also review de
novo the legal conclusions underlying a sentence imposed by a dis-
trict court. See United States v. Moreland, 437 F.3d 424, 433 (4th Cir.
2006). Finally, we are obliged to affirm a district court’s finding of
fact that a defendant is competent to stand trial unless that finding is
clearly erroneous. See United States v. Robinson, 404 F.3d 850, 856
(4th Cir. 2005).

                                  III.

  Midgett has made numerous assignments of error, and we find it
helpful, for purposes of clarity, to address them in a somewhat differ-
ent order than that presented in his brief. First, we will assess Mid-
gett’s various challenges to the district court’s case-management
decisions. We will then consider Midgett’s assertion that the court
should have granted judgment of acquittal on Count III, and conclude
by evaluating his contentions regarding sentencing.

                                  A.

                                   1.

   Midgett first contends that the district court erred in declining his
offer to plead guilty to Count II, bank robbery by force or violence.
Midgett acknowledges that Count II is a lesser included offense of
Count III, putting in jeopardy the life of another by use of a dangerous
weapon or device in committing a bank robbery by force or violence.
He nonetheless maintains that the court was obliged to accept his plea
to the lesser included offense of Count III, in effect allowing him to
unilaterally arrange his own plea bargain.
12                    UNITED STATES v. MIDGETT
    Midgett’s contention in this regard is squarely foreclosed by con-
trolling precedent. In United States v. Canty, we considered and
rejected the specific proposition advanced by Midgett, concluding
that "in the absence of an agreement by the Government, the refusal
to accept a plea to a lesser charge is not an abuse of discretion." 422
F.2d 358, 359 (4th Cir. 1970). Accordingly, the district court commit-
ted no error in declining to accept Midgett’s plea of guilty to Count
II.

                                   2.

   Midgett next contends that the district court erred in denying his
request not to be placed in leg restraints during trial. As explained
above, the court took precautions to ensure that the jury would not
discover that Midgett was wearing leg shackles. Midgett maintains,
however, that he desired to leave the witness stand during his testi-
mony to point to exhibits displayed on the courtroom projector
screen, but could not do so for fear of revealing his restraints to the
jury. On the basis of this asserted prejudice, Midgett claims that the
court’s decision concerning his restraints constituted an abuse of dis-
cretion.

   Our decisions make clear, however, that in determining whether a
defendant should be placed in restraints during trial, a court has broad
discretion to balance the "accused’s right to the indicia of innocence
before the jury" against "the competing rights of participants in the
courtroom and society at large." Billups v. Garrison, 718 F.2d 665,
668 (4th Cir. 1983) (quoting United States v. Samuel, 431 F.2d 610,
615 (4th Cir. 1970)). In this matter, the court relied on the judgment
of the Marshals Service that Midgett should remain in leg restraints
for reasons of courtroom security, and took care to avoid prejudice to
Midgett by concealing this safety measure from the jury. Moreover,
the trial record reveals that Midgett failed to advise the court of why
he needed to leave the witness stand and approach the projector
screen in order to testify effectively — nor has Midgett offered any
such explanation on appeal. In these circumstances, we can only con-
clude that the court reasonably balanced the competing interests
implicated by Midgett’s motion to have his restraints removed, and
did not abuse its discretion in that regard.
                       UNITED STATES v. MIDGETT                       13
                                   3.

   Midgett also maintains that the district court erred in declining to
order that he receive injections of the painkiller Nubain. Midgett’s
brief in this appeal fails to identify a specific constitutional or legal
principle that the court contravened in declining to provide him with
painkillers. He refers, however, to authority relating to the due pro-
cess right against being tried while incompetent, see Pate v. Robin-
son, 383 U.S. 375 (1966), and so we construe his contention in this
regard as a claim that his Dupuytren’s disease caused pain so severe
that he was rendered incompetent to stand trial. Even with the benefit
of that generous construction, Midgett’s contention on this point is
entirely meritless.

   In making his Nubain motion, Midgett offered two grounds for his
assertion that he needed pain medication. First, he maintained that he
suffered from Dupuytren’s disease, and that this condition caused him
such pain that he could not properly concentrate on his defense. Sec-
ond, he advised the court that he had received Nubain injections while
incarcerated in Atlanta, and that the discontinuance of this treatment
following his pretrial transfer to the Gaston County Jail was the rea-
son for his excessive pain. Upon investigation, however, the court
learned that Dupuytren’s disease is not a painful condition; that Mid-
gett’s medical records showed he had not received Nubain while
incarcerated; that, indeed, he could not have been treated with Nubain
while in federal custody because the Bureau of Prisons’ pharmacy
does not stock that medication; and that his doctor advised against
treating him with Nubain. With Midgett’s claims thus debunked, the
court had no basis on which to grant his motion.

   Essentially, then, Midgett contends that a trial court is obliged to
provide potent painkillers to a defendant merely because he demands
them — even if the proffered reasons for the demand prove to be
false, and even if the defendant has a history of serious drug addic-
tion. We must reject this untenable proposition. The district court
committed no error in allowing Midgett’s trial to proceed without
ordering that he receive Nubain injections.

                                   4.

  Midgett next contends that the district court erred in limiting his
use of the Russell letters to impeachment only, as well as in excluding
14                    UNITED STATES v. MIDGETT
one of those letters — Defendant’s Exhibit 2 — from evidence. At
trial, the court ruled that the Russell letters were hearsay and thus
inadmissible to prove the truth of the matters asserted therein. The
court also concluded that Defendant’s Exhibit 2, a letter purportedly
written by Russell to Midgett but that Russell denied authoring,
should be excluded under Rule 403 because its probative value was
substantially outweighed by the danger of unfair prejudice, confusion
of the issues, or misleading the jury. Midgett challenges both of these
determinations, but fails to offer any explanation — beyond his bare
assertions of error — of why the court’s rulings on the Russell letters
abused its discretion.

   The Russell letters, to the extent they were offered to prove the
matters that they asserted, were hearsay within the meaning of Rule
801 and thus inadmissible pursuant to Rule 802. The court thus was
correct to admit them only as extrinsic evidence of Russell’s prior
inconsistent statements pursuant to Rule 613. With regard to Defen-
dant’s Exhibit 2, the court was faced with abundant indicia of that let-
ter’s unreliability, and consequently committed no abuse of discretion
in concluding that its potential to create unfair prejudice or mislead
the jury substantially outweighed its probative value. In these circum-
stances, we reject Midgett’s contention that the court’s rulings on the
Russell letters were erroneous.

                                   5.

   Midgett next challenges the district court’s instructions to his law-
yer concerning the duration of his direct examination testimony and
Russell’s cross-examination testimony. He maintains that by directing
his lawyer to complete these examinations within a limited period of
time, and by requiring his counsel to finish questioning Russell in
recross-examination, the court improperly interrupted the flow of his
and Russell’s testimony and signalled to the jury that this testimony
was unimportant. It is well settled, however, that a trial court pos-
sesses broad discretion to control the mode of interrogation of wit-
nesses, a principle that Midgett does not dispute. See Fed. R. Evid.
611(a); United States v. Gravely, 840 F.2d 1156, 1163 (4th Cir.
1988).

  Here, the district court took care to enforce its time limits so that
Midgett’s lawyer was allowed to complete his questioning. Impor-
                       UNITED STATES v. MIDGETT                       15
tantly, the time restrictions were announced only after lengthy interro-
gation had elicited each witness’s central evidence and then drifted
into areas of less obvious relevance. Moreover, the cross-examination
of Russell was allowed to continue long after the court initially
instructed Midgett’s counsel to conclude it within five minutes, and,
in his subsequent recross-examination, the defense lawyer was able to
ask all the questions he wished. Similarly, the direct examination of
Midgett was restricted only after defense counsel had advised the
court that his questioning was nearly finished, and it concluded before
the time limit imposed by the court had expired.

   Midgett thus does not contend that the limits placed on his lawyer’s
questioning of witnesses denied him the opportunity to elicit or attack
evidence. Nor, critically, does he point to any authority that suggests
the circumstances were inappropriate for the court to exercise its dis-
cretion in limiting interrogation. Nor does he maintain that the court
used improper means in doing so. Rather, he simply asserts that the
court’s decisions in this regard disrupted his lawyer’s questioning and
might have given the jury an unfavorable impression of his case. Even
if his position in that regard is accurate, it does not imply that the
court abused its discretion. Accordingly, we reject Midgett’s conten-
tion that the court erred in limiting the duration of his direct examina-
tion and the cross-examination of Russell.

                                   B.

   In addition to his many challenges to the district court’s trial man-
agement, Midgett contends that the court erred in denying his motion
for judgment of acquittal on Count III. Count III charged that Midgett
had contravened 18 U.S.C. § 2113(d), which prohibits putting in jeop-
ardy the life of another by use of a dangerous weapon or device in
committing a bank robbery by force or violence. Midgett acknowl-
edges that there was sufficient evidence for the jury to find that he
was openly carrying a bottle of gasoline when he demanded money
from bank teller Helms, and that he was also carrying a lighter at that
time. Nonetheless, he maintains that the evidence was insufficient, as
a matter of law, for the jury to find that he "used" the gasoline or put
Helms’s life in jeopardy within the meaning of the governing statute.

   The trial evidence, however, was more than adequate for the jury
to make the requisite findings. Helms testified that, even before Mid-
16                     UNITED STATES v. MIDGETT
gett approached her and handed her the robbery note, she recognized
the bottle of gasoline as a dangerous device by the appearance of its
contents and the way Midgett was carrying it; in fact, she became so
concerned that she activated the bank’s silent alarm immediately after
Midgett entered the building. Midgett then came to her window and,
while conspicuously carrying this recognizably dangerous device,
handed her a note demanding money and threatening "something
about being set on fire." J.A. 576. Given such evidence, the jury was
thoroughly warranted in finding that Midgett used the bottle of gaso-
line in committing the bank robbery.

   The jury also received evidence sufficient to sustain its finding that
Midgett’s use of this dangerous weapon put Helms’s life in jeopardy.
According to Russell’s testimony, Midgett unambiguously asserted,
just prior to entering the bank, that he would set the teller on fire if
she refused his demand for money. In addition, the jury heard com-
pelling evidence — the sufficiency of which Midgett does not contest
— that Midgett had used gasoline to severely burn Shaw earlier on
the day of the bank robbery. This evidence amply supported the jury’s
finding concerning the jeopardy to Helms’s life posed by Midgett’s
bottle of gasoline. In these circumstances, the district court did not err
in denying Midgett’s motion for judgment of acquittal on Count III.

                                   C.

   Finally, Midgett asserts that the district court committed three
errors relating to his sentencing. First, he maintains that the court
should have continued his sentencing hearing of December 2, 2005.
Second, he contends that, in increasing his potential sentence based
on its own finding that he possessed certain prior convictions, the
court contravened his Sixth Amendment rights. Third, he asserts that
the court erred in imposing separate life sentences for Counts II and
III because Count II was a lesser included offense of Count III. We
address these contentions seriatim.

                                    1.

   The sentencing court did not abuse its discretion in declining to
continue Midgett’s sentencing hearing for a third time, as Midgett
requested in his November 30, 2005 motion for continuance and
                       UNITED STATES v. MIDGETT                       17
again in his oral motion at the beginning of his December 2, 2005
sentencing hearing. Although Midgett’s incarceration in Atlanta pend-
ing sentencing required his lawyer to travel in order to meet with him,
defense counsel was permitted to make that trip at court expense as
often as he wanted. Moreover, the court granted Midgett’s two earlier
requests for continuances, and, as a result, ultimately conducted the
sentencing hearing more than seventeen months after the conclusion
of trial. Furthermore, when Midgett asserted at sentencing that he had
been forbidden to bring some important legal papers from Atlanta, the
court determined that Atlanta prison officials had, in fact, specifically
instructed Midgett to take all his legal materials with him — and the
court then directed those officials to fax any such papers they found
in Midgett’s cell to the courthouse in Charlotte. In these circum-
stances, we cannot conclude that the court abused its discretion in
declining to continue Midgett’s sentencing hearing.

                                   2.

   Midgett also maintains that the district court committed constitu-
tional error in finding that he possessed two prior convictions for seri-
ous violent felonies, thereby increasing his maximum sentence. He
maintains that, pursuant to the Sixth Amendment, such facts must be
found by a jury rather than by a court. The Supreme Court, however,
in Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), concluded that
a sentencing court may find the fact of a prior conviction even if its
finding in that regard increases the defendant’s potential sentence.
Accordingly, the court did not err in sentencing Midgett based on its
own findings regarding his prior convictions.3

  3
   Midgett asserts that Supreme Court decisions issued since Apprendi
have undercut the principle that a defendant’s potential punishment may
be enhanced based on a court-found fact of a prior conviction. He thus
invites us to declare that Apprendi’s holding to that effect has been
implicitly overruled. As we explained in United States v. Cheek, 415
F.3d 349, 352-53 (4th Cir. 2005), however, "we are not free to overrule
or ignore the Supreme Court’s precedents."
18                      UNITED STATES v. MIDGETT
                                     3.

   Finally, we examine Midgett’s contention that the district court
erred in imposing separate sentences on Counts II and III. As we have
already observed, Count II of the Indictment charged Midgett with
bank robbery by force or violence; Count III charged him with putting
in jeopardy the life of another by use of a dangerous weapon or
device in committing a bank robbery by force or violence. The
offense alleged in Count II was thus a lesser included offense of that
alleged in Count III. See United States v. Whitley, 759 F.2d 327, 329
(4th Cir. 1985) (en banc) ("The en banc court, overruling circuit pre-
cedent to the contrary, holds that § 2113 creates greater and lesser
included offenses."). Consequently, it was inconsistent with the Fifth
Amendment’s Double Jeopardy Clause for Midgett to be subject to
separate sentences on those two counts. See Rutledge v. United States,
517 U.S. 292, 301-02 (1996); United States v. Shorter, 328 F.3d 167,
173 (4th Cir. 2003); United States v. Jones, 204 F.3d 541, 544 (4th
Cir. 2000). By its letter to this Court of March 13, 2007, the prosecu-
tion conceded that the district court erred in this regard. We therefore
vacate Midgett’s sentence on Count II and remand for the district
court to enter an amended judgment of conviction. See id.4

  4
    Midgett also contends that the rulings challenged in this appeal, taken
together and considered along with certain other aspects of the trial
record, demonstrate that the district court was biased against him. Having
concluded that none of the individual rulings of which Midgett com-
plains was erroneous, and having reviewed the other parts of the record
to which he has directed us (as well as the additional materials he sub-
mitted on this issue following oral argument), we find no support for his
assertion of bias on the part of the court. Cf. Liteky v. United States, 510
U.S. 540, 555 (1994) ("[O]pinions formed by the judge on the basis of
facts introduced or events occurring in the course of the current proceed-
ings, or of prior proceedings, do not constitute a basis for a bias or par-
tiality motion unless they display a deep-seated favoritism or antagonism
that would make fair judgment impossible. Thus, judicial remarks during
the course of a trial that are critical or disapproving of, or even hostile
to, counsel, the parties, or their cases, ordinarily do not support a bias or
partiality challenge.").
                     UNITED STATES v. MIDGETT                    19
                                IV.

   Pursuant to the foregoing, we affirm Midgett’s convictions and
sentences, with the exception of his sentence on Count II, which we
vacate. We remand for the entry of an amended judgment that reflects
this disposition.

                                  AFFIRMED IN PART, VACATED
                                     IN PART, AND REMANDED